J. JOSEPH SMITH, Circuit Judge
(concurring in part and dissenting in part):
I agree with most of Judge Kaufman’s thoughtful and thorough opinion, but disagree in two respects and therefore dissent in part.
I agree with Judge Feinberg that the district court’s finding that Sostre’s segregation for more than one year was cruel and unusual punishment is supported by the record. Punishment of a nature found likely to bring about an inmate’s insanity should be proscribed whether or not it is shown to have succeeded in doing so in the particular case, and whether or not it could be alleviated by “submission.”
This requires also, it seems to me, that recovery against McGinnis be upheld. The court found (and Judge Kaufman’s opinion emphasizes, page 182 and page 189) that McGinnis had been fully informed as to Sostre’s long segregation, a finding supported by the Fol-lette deposition testimony and exhibits, and had done nothing to terminate it although empowered to do so, and although he knew Follette had kept men in segregation for periods as long as four and five years in the past. Follette was liable in damages to Sostre for violation of his civil rights, and I would rule that McGinnis was properly held also liable. I would not, however, assess *207exemplary in addition to compensatory damages against McGinnis under these circumstances.